Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 28, 30-33, 35-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (Pub # US 2009/0051535 A1), and further in view of Grant et al. (Pub # US 2012/0293330 A1).
Consider claim 21, Brenner teaches a security system for an electronic item of merchandise, the security system comprising: an electronic item of merchandise (2, Fig. 2) on 
Brenner does not teach wherein the electronic item of merchandise is further configured to wirelessly transmit data comprising an identifier of the electronic item of merchandise, wherein the monitoring system is configured to send a command to the electronic item of merchandise.
In the same field of endeavor, Grant et al. teaches the electronic item of merchandise (20, Fig. 8) is further configured to wirelessly transmit data comprising an identifier of the electronic item of merchandise, wherein the monitoring system is configured to send a command to the electronic item of merchandise (20, Fig. 3) [0042 and 0063] for the benefit of providing warning to the shoplifter and tracking individual merchandise.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electronic item of merchandise is further configured to wirelessly transmit data comprising an identifier of the electronic item of merchandise, wherein the monitoring system is configured to send a command to the electronic item of merchandise as shown in Grant et al., in Brenner system for the benefit of providing warning to the shoplifter tracking individual merchandise.

Consider claim 23, Brenner clearly shows and discloses the security system, further comprising an alarm module (4) configured to communicate with the sensor, wherein the alarm module is configured to generate a security signal in response to the security event [0012].
Consider claim 24, Brenner clearly shows and discloses the security system, wherein the sensor (3a) is configured to be removably engaged with an input port on the electronic item (2, Fig. 2) of merchandise [0021].
Consider claim 25, Brenner clearly shows and discloses the security system, wherein the security event comprises removing the sensor from the item of merchandise in an unauthorized manner [0034].
Consider claim 27, Brenner clearly shows and discloses the security system, wherein the monitoring system is configured to view and/e track the location of the electronic item of merchandise [0052] and (Claim 4).
Consider claim 28, Brenner clearly shows and discloses the security system, wherein the monitoring system is located remotely (wireless) from the electronic item of merchandise (Claim 6).
Consider claim 30, Brenner teaches similar invention.
Brenner does not teach the security system, wherein the electronic item of merchandise is configured to communicate its location in predetermined time increments.
In the same field of endeavor, Grant et al. teaches wherein the electronic item of merchandise is configured to communicate its location in predetermined time increments [0039] 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electronic item of merchandise is configured to communicate its location in predetermined time increments as shown in Grant et al., in Brenner device for the benefit of tracking the merchandise with pre-programmed one or more predetermined threshold variables and/or values 
Consider claim 31, Brenner clearly shows and discloses the security system, wherein the electronic item of merchandise is configured to track its location in response to movement away from an initial display location [0020].
Consider claim 32, Brenner clearly shows and discloses the security system, wherein the software application is configured to be automatically activated in response to the security event [0034].
Consider claim 33, the method steps herein has been performed or executed by the corresponding apparatus as shown in Claim 21. Therefore, claim 33 has been analyzed and rejected with regards to claim 21 as set forth above. 
Consider claim 35, Brenner teaches similar invention.
Brenner does not teach the security system, wherein the electronic item of merchandise comprises a global positioning system for determining the location.
In the same field of endeavor, Grant et al. teaches the security system, wherein the electronic item of merchandise comprises a global positioning system (43, Fig. 3) for determining the location [0028] for the benefit of tracking the goods.

Consider claim 36, Brenner clearly shows and discloses the security system, further comprising a wireless device, external to the electronic item of merchandise and the monitoring system, configured to facilitate wireless communication between the electronic item of merchandise and the monitoring system [0053].
Consider claim 37, Brenner clearly shows and discloses the security system, wherein the monitoring system is configured to request data from the electronic item of merchandise [0053].
Consider claim 39, Brenner clearly shows and discloses the security system, wherein the electronic item of merchandise is configured to determine the location based on its position relative to a home or display position [0020].
Consider claim 41, Brenner clearly shows and disclose the security system, wherein the electronic item of merchandise is a mobile cellular device [0033].
Consider claim 42, Brenner teaches a security system for a mobile cellular device, the security system comprising: a mobile cellular device (2, Fig. 1) on display in a retail store [0033], the mobile cellular device comprising a software program executed by the mobile cellular device for determining a location of the mobile cellular device and transmitting the location in response to a security event, wherein the software application is configured to be automatically activated in response to the security event [0051-0052].
Brenner does not teach wherein the mobile cellular device is further configured to wirelessly transmit data comprising an identifier of the mobile cellular device; and a monitoring 
In the same field of endeavor, Grant et al. teaches the mobile cellular device is further configured to wirelessly transmit data comprising an identifier of the mobile cellular device [0063]; and a monitoring system configured to wirelessly communicate with the mobile cellular device (20, Fig. 3) for receiving the location and the identifier of the mobile cellular device and tracking the location of the mobile cellular device, wherein the monitoring system is configured to send a command to the electronic item of merchandise [0035-0036] for the benefit of providing antitheft and lost recovery mechanism and remotely providing warning to the shoplifter.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the mobile cellular device is further configured to wirelessly transmit data comprising an identifier of the mobile cellular device; and a monitoring system configured to wirelessly communicate with the mobile cellular device for receiving the location and the identifier of the mobile cellular device and tracking the location of the mobile cellular device, wherein the monitoring system is configured to send a command to the electronic item of merchandise as shown in Grant et al., in Brenner system for the benefit of providing antitheft and lost recovery mechanism, and remotely providing warning to the shoplifter.
Consider claim 43. Brenner teaches similar system.

In the same field of endeavor, Grant et al. teaches wherein the monitoring system is configured to send a command to the electronic item of merchandise for acquiring data, and wherein the electronic item of merchandise is configured to wirelessly transmit the acquired data to the monitoring system [0042] for the benefit of providing surrounding environmental information to the security personnel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the monitoring system is configured to send a command to the electronic item of merchandise for acquiring data, and wherein the electronic item of merchandise is configured to wirelessly transmit the acquired data to the monitoring system as shown in Grant et al., in Brenner device for the benefit of providing surrounding environmental information to the security personnel.
Consider claim 44, Brenner teaches similar invention.
Brenner does not teach wherein the electronic item of merchandise is configured to be paired to the monitoring system, and wherein the electronic item of merchandise is configured to initiating tracking thereof when the pairing is lost.
In the same field of endeavor, Grant et al. teaches wherein the electronic item of merchandise is configured to be paired to the monitoring system, and wherein the electronic item of merchandise is configured to initiating tracking thereof when the pairing is lost [0065] for the benefit of initiating quick alert mode to further reduce the loss.
.
Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (Pub # US 2009/0051535 A1) in view of Grant et al. (Pub # US 2012/0293330 A1) as applied to claim 21 above, and further in view of Cullum (Pub # 2007/0018843 A1) (Applicant Admitted Prior Art).
Consider claim 34, Brenner and Grant combined reference teaches similar invention.
Brenner and Grant combined reference does not teach, wherein the identifier is a serial number of the electronic item of merchandise.
In the same field of endeavor, Cullum teaches wherein the identifier is a serial number of the electronic item of merchandise [0022] for the benefit of uniquely identify the goods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the identifier is a serial number of the electronic item of merchandise as shown in Cullum, in Brenner and Grant et al. combined system for the benefit of uniquely identify the goods.
Consider claim 40, Brenner and Grant et al. combined reference teaches similar invention.

In the same field of endeavor, Cullum teaches the security system, wherein the monitoring system is configured to communicate information regarding the security event and/or the location to law enforcement authorities for taking remedial action [0022 and 0025] for the benefit of generating report to the authority.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the security system, wherein the monitoring system is configured to communicate information regarding the security event and/or the location to law enforcement authorities for taking remedial action as shown Cullum, in Brenner and Grant et al. combined system for the benefit of generating report to the authority.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner (Pub # US 2009/0051535 A1) in view of Grant et al. (Pub # US 2012/0293330 A1) as applied to claim 21 above, and further in view of Phillips et al (Pub # US 2015/0091729 A1).
Consider claim 45, Brenner and Grant et al. combined reference teaches similar invention.
Brenner and Grant et al. combined reference does not teach wherein the electronic item of merchandise is configured to initiating tracking thereof in response to a loss of power.
In the same field of endeavor, Phillips et al. teaches wherein the electronic item of merchandise is configured to initiating tracking thereof in response to a loss of power [0050] for the benefit of triggering alarm signal.
.
Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive. Regarding claims 21-25, 27, 28, 30-33, 35-39, 41, and 42. Applicant argues that prior cited Brenner does not teach or suggest that the object itself communicates with the distance sensor or the checking and alarm device.  The Examiner respectfully disagrees. In the reference, Brenner clearly shows and discloses “The sensor may also be used as a special proximity sensor for distance measurement.  This distance sensor is arranged in the proximity of the displayed object to be secured and detects the distance between it and an object to be secured or a person approaching it” [0019] and “When the product is removed and kept within a distance of, for example, 2 m, a logging signal may be issued, for example, by activation of an orange LED light in order to indicate to the user that his action is recorded.  Should he move away from the distance sensor together with the product by a distance of more than two meters, for example, this would be interpreted as theft, and an alarm would be triggered” [0020]. Therefore, the claimed limitation is clearly been taught by the Brenner reference.
Furthermore, Applicant amended the claim with newly added limitation, wherein the newly amended claims has been analyzed and rejected as set forth above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687